Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-14, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the prior art of Iida et al (US 6,106,728) fails to teach a used liquid container that receives the discharged fluid and where at least two discharge lines are coupled to the sloped bottom portion and are not coupled to edges of the sloped bottom portion. The amendment to claims 1, 22, and 23 was amended to clarify that the at least two discharge lines are coupled to the sloped bottom portion and are not coupled to edges of the sloped bottom portion. This amendment necessitated the new rejections provided below using the prior art of Tanikawa et al (US 6,508, 695).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-14, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 8,696,404) in view of Yamaguchi et al (WO201533516A1 using the Machine Generated English Translation provided herewith) and Tanikawa et al (US 6,508,695).

Regarding claims 1, 22, 29, and 30:	The prior art of Sun et al teaches a substrate processor (polisher 104) with two discharge lines whose fluid flow is controlled by valves 116 and pump 106 see Fig. 1.
The prior art of Sun et al teaches a discharged fluid property measurement device (density meter 114, 130), a control mechanism (controller 132) see Figs. 1 and 2 and cols. 2 line 35-col. 3 line 33.
The prior art Sun et al and fails to teach the housing and Sun et al fails to teach the valve switches between discharge lines.
The prior art of Yamaguchi et al teaches a substrate processing apparatus where housing 10 see Fig. 5 is provided to commonly enclose a measurement device (particle measuring device 120), substrate processor with polishing table 42 and valves 112, 107. Valve 107 selectively switches among a plurality of discharge lines see Fig. 5. Yamaguchi et al further teaches a 
The motivation to provide a housing for the processor of Sun et al as suggested by Yamaguchi et al is that the housing further provide an area of increased protection from external contaminants. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a housing for the processor of Sun et al as suggested by Yamaguchi et al.
The combined teachings of Sun et al and Yamaguichi et al were discussed above.
The combination fails to teach a used liquid container with a sloped bottom portion where the at least two discharge lines are coupled to the sloped bottom portion and are not coupled to the edges of the sloped bottom portion.
The prior art of Tanikawa et al teaches a used liquid container 59 with a sloped bottom portion see Fig. 4 see three discharge lines with valves V3, V4, and V5. See from the Figures that the three discharge lines are coupled to the sloped bottom portion and are not coupled to the edges of the sloped bottom portion. The motivation to provide a used liquid container with a sloped bottom portion as suggested by Tanikawa et al  in the system of Sun et al and Yamaguichi et al is that the sloped shape enhances the flow of the used liquid driven downward by the slope shape and gravity. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the system of Sun et al and Yamaguichi et al with the sloped bottom portion of Tanikawa et al.

Regarding claim 2:	Sun et al teaches density meters 114, 130.

Recall the prior art of Tanikawa teaches three discharge lines see Fig. 4 The motivation to modify the apparatus of Sun et al Yamaguichi et al with a third discharge line as suggested by Tanikawa et al is that third line allows for the discharge or exhaust of several process fluids. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the prior art of Sun et al as modified by Yamaguichi et al and Tanikawa et al with an additional discharge line so that there are three discharges as suggested by the prior art of Tanikawa et al.

Regarding claims 5-7:	Sun et al illustrates the location of density meters 114,130 in Figs. 1 and 2.

Regarding claim 8:	Sun et al teaches a polisher 104 as the substrate processor.

Regarding claim 10:	Recall the valve 107 of Yamaguichi et al selectively switches among a plurality of discharge lines see Fig. 5.

Regarding claim 13:	 See Fig.1 of Sun et al which illustrates a water discharge line 102 and a chemical discharge line using pump 106.

Regarding claim 14:	See Fig. 1 of Sun et al illustrates a water discharge line with a collecting line (flowing into tank 120) and a recycling line (feeds into line 122).

Sun et al fails to teach that the discharge lines, one or more valves, and measurement device are installed inside the substrate processor. The prior art of Yamaguichi et al features a substrate processor, discharge lines and measurement device where all are housed within the system see Figs, esp. Fig. 5. The motivation to design the apparatus of Sun et al as modified by Yamaguichi et al to have all housed within the processor is that it simplifies the apparatus. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the system of Sun et al as modified by Yamaguichi et al and Tanikawa et al so that discharge lines and measurement device where all are housed within the substrate processor.

Regarding claims 23 and 25-28: The components of the polisher of Sun et al were not specified. 
The prior art of Yamaguichi et al teaches polishing units (polishers) 14a-14d see Figs. 1, 2, 5 and 6 the polishing table 43 and a cleaning units (cleaners) 16,18 see Figs. 9-11 and used liquid container 100.
The motivation to modify the apparatus of Sun et al with the specific polishers and cleaner unit of Yamaguichi et al is that they provide the conventional structures within them as claimed. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Sun et al with the specific polishers and cleaner unit of Yamaguichi et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 8,696,404) in view of Yamaguchi et al (WO201533516A1 using the Machine Generated English Translation provided herewith) and Tanikawa et al (US 6,508,695)as applied to claims 1, 2, 4-8, 10-14, and 21-30 above, and further in view of Tregub et al (US 2006/0266736).
Recall the teachings of Sun et al as modified by Yamaguichi et al and Tanikawa et al. Recall Sun et al teaches the control mechanism (controller 132) in col. 3 lines 8-33 and Yamaguichi et al also teaches a controller 30 and particle measurements device 120.
The combination of Sun et al as modified by Yamaguichi et al and Tanikawa et al fails to teach the viscosity or pH as claimed in claim 9 of the present invention. 
The prior art of Tregub et al teaches the importance of measuring and maintaining standards of treatment fluids in semiconductor manufacturing. Namely, Tregub et al teaches measuring the viscosity of CMP slurries and ascertaining the quality of the slurry to determine the lifetime of the slurry and whether it can be reused. The prior art of Tregub et al fails to teach the pH of the process fluid, however the pH is an inherent chemical property of the fluid that is consequential to the choice of process fluid. The choice of the process fluid is an art recognized process parameter that is chosen by one of ordinary skill in the art at the time of the claimed invention dependent upon the desired product result. It is within a reasonable expectation of success that the teachings of Tregub et al can be incorporated into the method and apparatus of Sun et al as modified by Yamaguichi et al and Tanikawa et al so that the specific pH, number of particles, and viscosity and such properties are consequentially selected upon the selection of the processing fluid. The motivation to provide the discharge fluid information is select the detection devices to gather such data as a reflection of the understanding the importance of maintaining operating parameters of a specific range would improve the processing liquid supply and the processing result. Thus, it would have been obvious for one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716